1

2

3                                        UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                        ***

6
      ARIEL MORALES BRACHO,
7
                            Plaintiff,
8                                                           2:18-CV-02398-RFB-CWH
      vs.                                                   ORDER
9     BELLAGIO HOTEL AND CASINO,
10                          Defendant.

11

12          Before the court is the Ariel Morales Bracho v. Bellagio Hotel and Casino, case number 2:18-cv-
13   02398-RFB-CWH.
14          On December 26, 2018, the court ordered that the Early Neutral Evaluation session will be held
15   on February 20, 2019 at 10:00 AM and that the parties must deliver written evaluation statements to
16   chambers by 4:00 PM, February 13, 2019. (ECF No. 5). To date, the court has not received Plaintiff
17   Bracho’s written evaluation statement.
18          Pursuant to Local Rule IA 11-8, “[t]he Court may, after notice and an opportunity to be heard,
19   impose any and all appropriate sanctions on an attorney or party who: (a) Fails to appear when required
20   for pretrial conference, argument on motion, or trial; (b) Fails to prepare for a presentation to the Court;
21   (c) Fails to comply with these Rules; or, (d) Fails to comply with any order of this Court.”
22          Here, Bracho has failed to comply with Court Order, ECF No. 5.
23          Accordingly,
24          IT IS HEREBY ORDERED that the Early Neutral Evaluation Session scheduled for February 20,
25   2019, is VACATED.
1           IT IS FURTHER ORDERED that a show cause hearing is scheduled for 2:00 PM, March 6, 2019,

2    in Courtroom 3D of the Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard South, Third Floor,

3    Las Vegas, Nevada 89101.

4           IT IS FURTHER ORDERED that Ariel Morales Bracho must attend the hearing in person at the

5    above scheduled hearing.

6           IT IS FURTHER ORDERED that on or before March 1, 2019, Plaintiff Ariel Morales Bracho

7    must file with the court a response showing cause as to why he should not be sanctioned for failing to

8    comply with this Court’s Order (ECF No. 5). No reply necessary.

9           The Court Clerk is directed to mail a copy of this order to Plaintiff Bracho at the following address:

10          Ariel Morales Bracho
            1445 E Harmon Ave., Apt 204
11          Las Vegas, NV 89119
12
            DATED this 14th day of February, 2019.
13
                                                                  _________________________
14                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
